In this opinion and judgment filed in this cause November 16, 1926, the last paragraph recites:
"The interest so decreed the plaintiff Ida Hasley is stamped with a lien to the extent of $4,500 for money borrowed from the defendant; her interest in said real property to be relieved therefrom upon the payment and discharge of said indebtedness. In other respects the judgment of the trial court is affirmed."
On a motion filed by the plaintiffs in error to modify the judgment as to this paragraph it is made plainly to appear that the $4,500 mentioned therein was in amount erroneous and should therefore be stricken and in lieu thereof the following substituted:
"$1,368.79 with interest from June 2, 1926, at the rate of 6% per annum."
The said last paragraph of the said opinion is by this addendum modified and corrected to this extent.
NICHOLSON, C. J., and MASON, LESTER, CLARK, and RILEY, JJ., concur.